Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT — AMENDMENT NO. 3

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT — AMENDMENT NO. 3 (this “Agreement”) is made
and entered into effective June 17, 2010, by and between Granite City Food &
Brewery Ltd. (the “Company”) and James G. Gilbertson (“Executive”).

 

RECITALS

 

A.                                   Executive is employed by the Company
pursuant to an employment agreement made and entered into November 29, 2007, as
amended October 5, 2009 (the “Employment Agreement”).

 

B.                                     Whereas it is desirable to amend the
Employment Agreement to extend the term of Executive’s employment and to confirm
certain severance arrangements in connection therewith.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.                                       Defined Terms.  All capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Employment Agreement.

 

2.                                       Term of Agreement.  Article 3 of the
Employment Agreement is hereby amended and restated to read as follows:

 

3.01                           Executive’s employment pursuant to this Agreement
shall continue for a term ending on October 6, 2012 (the “Termination Date”). 
The term of the Executive’s employment shall automatically be extended for
successive one year periods unless the Company or Executive elects not to extend
employment by giving written notice to the other not less than sixty (60) days
prior to the Termination Date or the end of any extension periods.  If
Executive’s employment continues beyond the Termination Date after either party
has given notice not to extend for an additional year, such employment shall
continue on an at-will basis under the remaining terms and conditions of this
Agreement, as amended hereby, and as the same may be amended from time to time
with the consent of the Company and Executive, except that Section 4.02 shall be
inapplicable and incentive compensation payable to Executive, if any, shall be
only as fixed by the Company’s Compensation Committee (“Committee”). 
Executive’s base compensation under this Agreement shall continue at Executive’s
current monthly base compensation rate for each month worked and prorated for
any partial month during which employment continues.

 

3.                                       Severance Benefit.  For avoidance of
doubt, if Executive’s employment is terminated without Cause or by Executive for
Good Reason, Executive shall be entitled to receive the Severance Payment
provided in Section 7.01(a)-(c) and receive his Base Salary through the
Termination Date.  If the Company elects to not extend Executive’s employment
beyond the Termination Date or any extension thereof and terminates Executive’s
employment, such termination shall be a termination without Cause for the
purposes of Section 7.01 and

 

--------------------------------------------------------------------------------


 

Executive shall receive his Base Salary as provided in Section 6.07 through the
Termination Date.

 

4.                                       Remainder of Employment Agreement to
Continue.  Except as provided herein, the remainder of the Employment Agreement
is not affected by the foregoing amendments and shall continue in full force and
effect.

 

IN WITNESS WHEREAS, the parties have executed this Agreement effective the date
first above written.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

 

Steven J. Wagenheim, President and

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

James G. Gilbertson

 

2

--------------------------------------------------------------------------------

 